DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing of claims 10 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-14, and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the drain pan" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the limitation “top surface of the drain pan” renders the claim indefinite. IT is unclear if the limitation refers to the horizontal surface 42 of the drain pan situated on top of the lower frame member or if the limitation refers to the uppermost point at the upper end of surface 46. Examiner notes that applicants specification in paragraph [0025] refers to “top surface of drain pan or sill” in view of this examiner has interpreted the limitation as referring to the horizontally extending surface of the drain pan.
The term "about" in claim s 4, 12, and 17 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "about" has not been defined by the applicant to give a clear meaning to the range claimed by the phrase "about 1 inch to about 2 inches".
Claim 5 depends from claim 4 and is therefore also indefinite.
Regarding claim 10, the term “housing” renders the claim as indefinite. It is unclear if the housing is a housing for the blades that is inserted into a larger frame or is a housing that contains all of the recited components. Examiner notes that the housing containing everything conflicts with the claim 
Regarding claim 10, the limitation “air deflection shield being fixed to said housing and extending across said water passage in a spaced-apart relationship” is indefinite. It is unclear if the claimed air deflection shield is spaced apart from the housing or the water passage. Examiner notes that based on applicant’s figures the air deflection shield appears to define the water passage and the air deflection shield is fixed to the housing so it is unclear how it can be spaced apart from either. In applying art the limitation has been interpreted as “an air deflection surface of the air deflection shield is spaced apart from the housing.
Regarding claim 15, the term “housing” renders the claim as indefinite. It is unclear if the housing is a housing for the blades that is inserted into a larger frame or is a housing that contains all of the recited components. Examiner notes that the housing containing everything conflicts with the claim language regarding a water passage and therefore the limitation is being interpreted as just a housing for the blades.
Regarding claim 15, it is unclear how the air deflection shield can be spaced apart from the water passageway. Examiner notes that it appears the air deflection shield defines the water passageway. In applying art the limitation has been interpreted as “spaced apart from the top surface of the bottom sill”.
Claims 13 and 14 depend from claim 12 and is therefore also indefinite.
Claims 18 and 19 depend from claim 17 and is therefore also indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bjorn (US 2020/0284466 A1).
Regarding claim 1, Bjorn discloses a louver assembly comprising a first blade stack comprising a plurality of elongated blades (Bjorn 203a-c and 204a-c) mounted within a frame (Bjorn 201). Bjorn discloses that the frame can have a rectangular shape (Bjorn [0022]) which will have an upper and a lower frame member with the lower member defining a sill. Bjorn further discloses a windbreak (see annotated figure) to divert wind from a front face and facilitate drainage through an outlet (Bjorn 437).

    PNG
    media_image1.png
    628
    424
    media_image1.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 2, Bjorn as applied to claim 1 further discloses a drain pan (see annotated figure) positioned on the lower frame member (see annotated figure), configured to receive water from the plurality of blades through an opening (Bjorn 436).

    PNG
    media_image2.png
    659
    482
    media_image2.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 3, Bjorn as applied to claim 1 further discloses the windbreak includes a horizontal portion (see annotated figure) mounted to the louver assembly at a position spaced vertically from the top surface (see annotated figure) of the drain pan and a depending leg portion (see annotated figure) that extends downwardly from the horizontal leg portion.

    PNG
    media_image3.png
    621
    450
    media_image3.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 9, Bjorn as applied to claim 1 discloses the windbreak and sill define a passageway (see annotated figure) for the outflow of water from the louver assembly.

    PNG
    media_image4.png
    621
    397
    media_image4.png
    Greyscale

Bjorn figure 5a (annotated)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 2020/0284466 A1) as applied to claim 3 above.
Regarding claim 4, Bjorn as applied to claim 3 are silent regarding the spacing between the sill and the horizontal leg portion of the air deflection shield.
However, one of ordinary skill in the art at the time of filing would have recognized that the spacing between the sill and the horizontal leg portion is a results effective variable that affects the amount of water that can be stored in the drip pan region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drip pan system by selecting a spacing between the bottom sill and the horizontal leg portion of 1 to 2 inches to prevent accumulated water from flowing over the air deflection shield. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 5, Bjorn as applied to claim 4 above is silent regarding the wind break including a drip edge that extends outwardly and downwardly from the depending leg portion.
However, applicant has not disclosed any functionality for the drip edge extending outward and downward. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s wind break to include a drip edge extending outward and downward to improve the aesthetic appearance. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 2020/0284466 A1) as applied to claim1 above.
Regarding claim 6
However, Bjorn further discloses that the vent housing shape is arbitrary (Bjorn [0022]) and suggests a rectangular shape for rectangular holes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to have a rectangular shape for compatibility with rectangular ventilation openings. Examiner notes that a rectangular version of Bjorn’s louver assembly would have a windbreak extending across substantially an entire width of the louver assembly.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 2020/0284466 A1) as applied to claim 1 above, and further in view of Tokui (WO 2009/044847 A1).
Regarding claim 7, Bjorn as applied to claim 1 is silent regarding blades extending in a vertical direction.
However, Tokui teaches a waterproof ventilator comprising both horizontal blades (Tokui 3) and vertical blades (Tokui 7) to provide better protection from rainwater entering in high winds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to utilize an additional set of elongated blades horizontally spaced and extending in a vertical direction to provide better protection from water entry to the ventilation opening.
Regarding claim 8, Bjorn and Tokui as applied to claim 7 teach two blade stacks with one extending horizontally (Tokui 3).
Claim s 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 2020/0284466 A1) in view of LaVoie (US 5,782,051 A).
Regarding claim 10, Bjorn discloses a louver assembly comprising a first stack of blades (Bjorn 203a-c and 204a-c). The louver assembly sits upon a bottom sill (see annotated figure) of the opening. Bjorn further discloses the louver assembly comprises a water passage (see annotated figure) defined on 

    PNG
    media_image5.png
    556
    450
    media_image5.png
    Greyscale

Bjorn figure 5a (annotated)
Bjorn is silent regarding a housing for the blades situated on the bottom sill and the water passage being located between the housing and bottom sill.
However, LaVoie teaches a water resistant louver assembly comprising a plurality of louvers (Lavoie 7) and a housing defined around the blades (Lavoie 15 and 17) and a water passage (see annotated figure) located along a bottom sill.

    PNG
    media_image6.png
    560
    453
    media_image6.png
    Greyscale

LaVoie figure 4 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to include LaVoie’s teachings of a housing for the blades to allow for easy maintenance access.
Regarding claim 11, Bjorn and LaVoie further discloses the air deflection shield includes a generally horizontal leg (see annotated figure) spaced vertically from the surface of the bottom sill and a depending leg portion (see annotated figure) extending downwardly from the horizontal leg portion. Examiner notes Bjorn’s figure does not show the bottom sill surface however when Bjorn’s louver 

    PNG
    media_image7.png
    671
    586
    media_image7.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 12, Bjorn and LaVoie as applied to claim 11 are silent regarding the spacing between the sill and the horizontal leg portion of the air deflection shield.
However, one of ordinary skill in the art at the time of filing would have recognized that the spacing between the sill and the horizontal leg portion is a results effective variable that affects the amount of water that can be stored in the drip pan region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drip pan system by selecting a spacing between the bottom sill and the horizontal leg portion of 1 to 2 inches to prevent accumulated water from flowing over the air deflection shield. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 13
However, applicant has not disclosed any functionality for the drip edge extending outward and downward. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s air deflection shield to include a drip edge extending outward and downward to improve the aesthetic appearance. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Regarding claim 14, Bjorn and LaVoie as applied to claim 13 teach the air deflection shield (Bjorn 212) extending across part of the width of the louver assembly (see Bjorn figures 2 and 3) and not extending across the entire width.
However, Bjorn further discloses that the vent housing shape is arbitrary (Bjorn [0022]) and suggests a rectangular shape for rectangular holes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to have a rectangular shape for compatibility with rectangular ventilation openings. Examiner notes that a rectangular version of Bjorn’s louver assembly would have an air deflection shield extending across substantially an entire width of the louver assembly.
Regarding claim 15, Bjorn discloses a method of ensuring drainage in a louver assembly comprising method steps of arranging a first stack of louver blades (Bjorn 203 a-c and 204 a-c) sitting upon a bottom sill of an opening (see annotated figure). The louver assembly comprises a water passageway (see annotated figure) located along the bottom sill. The method further comprises arranging an air deflection shield (see annotated figure) in a spaced apart relationship from the bottom sill and permitting water to drain.

    PNG
    media_image5.png
    556
    450
    media_image5.png
    Greyscale

Bjorn figure 5a (annotated)
Bjorn is silent regarding a housing for the blades situated on the bottom sill and the water passage being located between the housing and bottom sill.
However, LaVoie teaches a water resistant louver assembly comprising a plurality of louvers (Lavoie 7) and a housing defined around the blades (Lavoie 15 and 17) and a water passage (see annotated figure) located along a bottom sill.

    PNG
    media_image6.png
    560
    453
    media_image6.png
    Greyscale

LaVoie figure 4 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s method to include LaVoie’s teachings of a housing for the blades to allow for easy maintenance access.
Regarding claim 16, Bjorn and LaVoie further discloses the air deflection shield includes a generally horizontal leg (see annotated figure) spaced vertically from the surface of the bottom sill and a depending leg portion (see annotated figure) extending downwardly from the horizontal leg portion. Examiner notes Bjorn’s figure does not show the bottom sill surface however when Bjorn’s louver 

    PNG
    media_image7.png
    671
    586
    media_image7.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 17, Bjorn and LaVoie as applied to claim 16 are silent regarding the spacing between the sill and the horizontal leg portion of the air deflection shield.
However, one of ordinary skill in the art at the time of filing would have recognized that the spacing between the sill and the horizontal leg portion is a results effective variable that affects the amount of water that can be stored in the drip pan region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drip pan system by selecting a spacing between the bottom sill and the horizontal leg portion of 1 to 2 inches to prevent accumulated water from flowing over the air deflection shield. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 18
However, applicant has not disclosed any functionality for the drip edge extending outward and downward. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s air deflection shield to include a drip edge extending outward and downward to improve the aesthetic appearance. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Regarding claim 19, Bjorn and LaVoie as applied to claim 18 teach the air deflection shield (Bjorn 212) extending across part of the width of the louver assembly (see Bjorn figures 2 and 3) and not extending across the entire width.
However, Bjorn further discloses that the vent housing shape is arbitrary (Bjorn [0022]) and suggests a rectangular shape for rectangular holes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to have a rectangular shape for compatibility with rectangular ventilation openings. Examiner notes that a rectangular version of Bjorn’s louver assembly would have an air deflection shield extending across substantially an entire width of the louver assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murray et al. (US 2016/0341442)and Akerson et al. (US 6,138,424) each disclose an air louver assembly with water drainage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762